—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 27, 1995, convicting defendant, after a jury trial, of murder in the second degree (five counts), criminal possession of a weapon in the second degree (six counts), conspiracy in the first degree, attempted murder in the second degree and assault in the second degree, and sentencing him to an aggregate term of ISSVs years to life, unanimously affirmed.
The court’s detailed charge on identification was entirely appropriate (see, People v Whalen, 59 NY2d 273).
Defendant’s contentions concerning the court’s receipt of expert testimony from certain police officers and its jury instructions on expert witnesses are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly ruled, based on the officers’ qualifications, that these officers could give expert opinion testimony, and that the court’s charge clearly indicated that certain witnesses had been qualified as experts and instructed the jury on how to evaluate their testimony. To the extent that the trial court gave the jury wide latitude to reject such testimony, this instruction was only favorable to defendant.
Defendant’s remaining claims are indistinguishable from claims raised and rejected by this Court on the codefendants’ appeal (People v De Los Angeles, 270 AD2d 196, lv denied 95 *10NY2d 889) and we reach the same conclusions herein. Concur— Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.